DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 5/13/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
World Intellectual Property Organization International Application Publication No. 2021/198988 A1, to Muruganathan et al. (“Muruganathan”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0385832, to Zhang et al. (“Zhang”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2022/0271890, to Grossmann et al. (“Grossmann”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 103 – Claims 1-7, 9-17, 19, and 20 are obvious over Muruganathan in view of Zhang.
35 U.S.C. § 103 – Claims 8 and 18 are obvious over Muruganathan in view of Zhang, and in further view of Grossmann.
35 U.S.C. § 112(b) – Claims 1-20 are indefinite.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/28/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 20 are independent and recite virtually identical limitations, albeit they are each of slightly different perspective and scope. Taking claim 1 as representative, the claim recites, “wherein: a first codepoint of the plurality of UL TCI codepoints indicates that an activated downlink (DL) TCI state is applicable for UL signal transmission; and a second codepoint of the plurality of UL TCI codepoints indicates that a sounding reference signal resource indicator (SRI) is applicable for UL signal transmission” and “determine a spatial domain filter based on the indicated codepoint being one of the plurality of UL TCI codepoints, wherein the spatial domain filter is determined using: the activated DL TCI state based on the indicated codepoint being the first codepoint; and the SRI based on the indicated codepoint being the second codepoint.” (Emphasis added.) Claims 11 and 20 recite limitations that are virtually identical to those in claim 1.
The above limitations make claims 1, 11, and 20 indefinite for two reasons.
First, while the codepoints and associated TCI states are configuration parameters, the claims do not link the two together. Instead, the “first codepoint” and “second codepoint” are introduced in a “wherein” clause that appears to be part of the “receiving … configuration parameters” limitation but it is not clear if the “first codepoint” and “second codepoint” were meant to be part of the “configuration parameters” or not. Moreover, it is unclear if the claims require both the “first codepoint” and “second codepoint” to be given patentable weight or just one consistent with the reasons presented in the second reason claims 1, 11, and 20 are indefinite.
Second, the claims clearly recite that the “spatial domain filter” is determined “based on [an] indicated codepoint being one of the plurality of UL TCI codepoints,” to which the “first codepoint” and “second codepoint” belong. However, the claims also recite that “the spatial domain filter is determined using … the indicated codepoint being the first codepoint; and … the indicated codepoint being the second codepoint.” As a result, these limitations contradict each other and the claims are unclear as to whether one or both of the “first codepoint” and “second codepoint” are used to determine “the spatial domain filter.” And as such, the claims are unclear as to whether or not only the “first codepoint,” “second codepoint,” or both are required when interpreting the claims.
For at least these reasons, claims 1, 11, and 20 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, claims 1, 11, and 20 are interpreted such that only one of the “first codepoint” and “second codepoint” at a time is used to determine the “spatial domain filter” despite the word “and” as explained above in the “determining” limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan (WO 2021/198988) in view of Zhang (U.S. 2021/0385832), both of which are in the same field of uplink configuration as the claimed invention.

Regarding claim 20, Muruganathan teaches:
A system (Muruganathan, Fig. 18, system 1800, ¶ 145) comprising: 
a base station (Muruganathan, Fig. 18, base station 1818, ¶ 145); and 
a wireless device (Muruganathan, Fig. 18, UE 1814, ¶ 145) comprising: one or more processors (Muruganathan, Fig. 18, the UE 1814 has processing circuitry 1838, ¶ 147); and memory storing instructions that, when executed by the one or more processors, cause the wireless device (Muruganathan, Fig. 18, the UE 1814 has software 1840 with instructions (e.g., application 1842) that is executed by the processing circuitry 1838 and stored in a memory, see ¶¶ 147, 156; see also Figs. 15-16, ¶¶ 139-141) to: 
receive, from the base station, configuration parameters of a plurality of uplink (UL) transmission configuration indicator (TCI) codepoints (Muruganathan, Fig. 6, step 600, ¶ 99), wherein: 
a first codepoint of the plurality of UL TCI codepoints indicates that an activated downlink (DL) TCI state is applicable for UL signal transmission (Muruganathan, Figs. 7, 8, the configuration parameters received are reflected in the tables shown, and the TCI states, of which there is a “first codepoint,” such as C0, etc., for downlink may be used for uplink, see ¶¶ 44, 63-64, 108, 114-116); and 
a second codepoint of the plurality of UL TCI codepoints … is applicable for UL signal transmission (Muruganathan, Figs. 7, 8, the configuration parameters received are reflected in the tables shown, and the TCI states, of which there is a “second codepoint,” such as CN,1, etc., for downlink may be used for uplink, see ¶¶ 44, 63-64, 108, 114-116);
receive, from the base station, a control command indicating a codepoint (Muruganathan, Fig. 6, step 602, activating a subset of TCI states is indicating a codepoint, see ¶¶ 100, 160); 92Docket No.: 20-1057U 
determine a spatial domain filter based on the indicated codepoint being one of the plurality of UL TCI codepoints, wherein the spatial domain filter is determined using:
the activated DL TCI state based on the indicated codepoint being the first codepoint (Muruganathan, Fig. 6, step 604A, ¶ 100, two TCI states may be indicated and a two different PUSCHs (i.e., “spatial domain filters,” see ¶¶ 39, 41, 44) are determined as used for UL transmission); and
… the indicated codepoint being the second codepoint (Muruganathan, Fig. 6, step 604A, ¶ 100, two TCI states may be indicated and a two different PUSCHs (i.e., “spatial domain filters,” see ¶¶ 39, 41, 44 where the TCI lists correspond to possible beams, which are the “spatial domain filters”; see also ¶¶ 16, 18) are determined as used for UL transmission); and
transmit, to the base station, the UL signal using the determined spatial domain filter (Muruganathan, Fig. 6, step 604A, ¶ 100).

Muruganathan does not explicitly teach that the “second codepoint … indicates that a sounding reference signal resource indicator (SRI) is applicable of UL signal transmission” and the “spatial domain filter” is determined (alternatively) using “the SRI based on the indicated codepoint being the second codepoint,” as further recited in the claim. Even so, Zhang also teaches configuration of uplink transmissions using TCI states, and in particular that a “codepoint … indicates that a sounding reference signal resource indicator (SRI) is applicable of UL signal transmission” and “a spatial domain filter” is determined using “the SRI based on the indicated codepoint being the … codepoint,” as further recited in the claim. Zhang, ¶¶ 194, 266, 511, where the spatial determination may use the SRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muruganathan to use the SRI, as in Zhang, as another way to “indicate spatial relation parameter/spatial characteristic parameter information (spatial relation information) of the PUSCH.” See Zhang, ¶ 194.

Regarding claim 1, which is directed to a “method” with steps that are virtually identical to the functions performed by the “wireless device” in the system of claim 20, the combination of Muruganathan and Zhang makes obvious the “method” for the same reasons as presented above in the rejection of claim 20. As a result, claim 1 is rejected as obvious over Muruganathan and Zhang under section 103.

Regarding claim 11, which is directed to a “wireless device” with the same structure and corresponding functions as the “wireless device” of the “system” recited in claim 20. As a result, claim 11 is rejected as obvious over Muruganathan in view of Zhang under section 103 for the same reasons as presented above in the rejection of claim 20.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, Muruganathan further teaches “the indicated codepoint is the first codepoint, and wherein to determine the spatial domain filter, the instructions further cause the wireless device to: determine, based on the configuration parameters of the plurality of UL TCI codepoints, the spatial domain filter using the activated DL TCI state indicated by the first codepoint,” as recited in the claims. Muruganathan, Fig. 6, step 604A, ¶ 100, two TCI states may be indicated and a two different PUSCHs (i.e., “spatial domain filters,” see ¶¶ 39, 41, 44) are determined as used for UL transmission, where one of them being a “first codepoint”.

Regarding claims 3 and 13, which depend from claims 1 and 11, Muruganathan further teaches “the indicated codepoint is the second codepoint, and wherein to determine the spatial domain filter, the instructions further cause the wireless device to: determine, based on the configuration parameters of the plurality of UL TCI codepoints, the spatial domain filter using … the second codepoint,” as recited in the claims. Muruganathan, Fig. 6, step 604A, ¶ 100, two TCI states may be indicated and a two different PUSCHs (i.e., “spatial domain filters,” see ¶¶ 39, 41, 44 where the TCI lists correspond to possible beams, which are the “spatial domain filters”; see also ¶¶ 16, 18) are determined as used for UL transmission, where one them being a “second codepoint”. As in the rejections of claims 1 and 11, Muruganathan does not teach that the “second codepoint … indicates that a sounding reference signal resource indicator (SRI) is applicable of UL signal transmission” and the “spatial domain filter” is determined using “the SRI based on the indicated codepoint being the second codepoint,” as further recited in claims 3 and 13. Even so, Zhang also teaches configuration of uplink transmissions using TCI states, and in particular that a “codepoint … indicates that a sounding reference signal resource indicator (SRI) is applicable of UL signal transmission” and “a spatial domain filter” is determined using “the SRI based on the indicated codepoint being the … codepoint,” as further recited in the claims. Zhang, ¶¶ 194, 266, 511, where the spatial determination may use the SRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muruganathan to use the SRI, as in Zhang, as another way to “indicate spatial relation parameter/spatial characteristic parameter information (spatial relation information) of the PUSCH.” See Zhang, ¶ 194.

Regarding claims 4 and 14, which depend from claims 1 and 11, respectively, and in addition to the mappings in the rejections of claims 1 and 11, Muruganathan further teaches “the instructions further cause the wireless device to: receive one or more messages indicating a plurality of downlink transmit-configuration- indicator (DL TCI) states for a physical downlink shared channel (PDSCH),” as further recited in claim 14 and similarly in claim 4. Muruganathan, ¶¶ 37, 40.

Regarding claims 5 and 15, which depend from claims 4 and 14, respectively, and in addition to the mappings in the rejections of claims 1, 4, 11, and 14, Muruganathan further teaches “the instructions further cause the wireless device to: receive a medium access control-control element (MAC-CE) message activating one or more DL TCI states of the plurality of DL TCI states,” as recited in claim 15 and similarly in claim 5. Muruganathan, ¶¶ 49, 64.

Regarding claims 6 and 16, which depend from claims 5 and 15, respectively, and in addition to the mappings in the rejections of each parent claim, Muruganathan further teaches “the activated DL TCI state, indicated by the first codepoint, comprises one of the one or more DL TCI states activated by the MAC CE message,” as recited in the claims. Muruganathan, ¶¶ 49, 64, the DL TCI states are activated, including the one indicated by the first codepoint since it is part of the TCI states.

Regarding claims 7 and 17, which depend from claims 1 and 11, respectively, and in addition to the mappings in the rejections of claims 1 and 11, Muruganathan further teaches “the DL TCI state comprises a DL reference signal (RS),” as recited in the claims. Muruganathan, ¶ 38, CSI-RSs are DL RSs.

Regarding claims 9 and 19, which depend from claims 1 and 11, respectively, and in addition to the mappings in the rejections of claims 1 and 11, Muruganathan further teaches “the uplink signal comprises at least one of: a transport block via a physical uplink shared channel (PUSCH), a demodulation RS (DMRS), an uplink control information (UCI) via a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a signal via a physical random access channel (PRACH),” as recited in the claims. Muruganathan, Abstract, ¶ 41.

Regarding claim 10, which depends from claim 1, and in addition to the mappings in the rejections of claims 1 and 11, Muruganathan further teaches “the receiving the configuration parameters further comprises receiving one or more radio resource control (RRC) messages comprising the configuration parameters,” as recited in the claim. Muruganathan, ¶¶ 37, 42.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan (WO 2021/198988) in view of Zhang (U.S. 2021/0385832) as applied to claims 1 and 11, respectively above, and further in view of Grossmann (U.S. 2022/0271890), all of which are in the same field of wireless resource allocation as the claimed invention.

Regarding claims 8 and 18, which depend from claims 1 and 11, respectively, neither Muruganathan nor Zhang teach the additionally recited limitations. Grossmann remedies this and teaches “the second codepoint comprises an uplink RS index comprising the SRI,” as recited in the claims. Grossmann, ¶¶ 195, 265. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Muruganathan and Zhang to include an RS index of the SRI, as in Grossmann, to “derive a pathloss factor for the calculation of a transmit power for an UL transmission of the PUSCH if the PUSCH transmission is scheduled with the indicated SRI value in a DCI or an uplink configured grant.” See Grossmann, ¶ 265.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2021/0184812, 2021/0067979, and 2021/0195616.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413